Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive.

The applicant argues that 
Hanawa makes reference to “sushi seeds”, a term that is not explicitly defined. However,at paragraph 0001 of Hanawa, it states “as a showcase for placing seeds (commonly referred to as neta)’.
Neta commonly refers to the topping or the fish  — please see screen capture of webpage shown inAppendix A, accessed on August 9, 2021. This is in contrast to “shari’ that refers to the sushi rice. “Nigiri” makes reference to both the neta and the shari.
As such, in Hanawa, “sushi seeds” refers to “neta”. This is further supported in the “summary of invention’, where it states “it is possible to keep sushi seeds, for example tuna...” This statement further stresses that “sushi seeds” refers to the topping, or the fish. Therefore, Hanawa relates to preserving “neta”, the topping or the fish, and not the“shari” (the rice).
However, Hanawa does not state “a showcase for placing seeds(commonly referred to as neta). “ Hanawa actually states “a showcase for placing seeds(commonly called material). “ In fact, the translation of Hanawa makes no mention of the term neta. Therefore, it is unclear how the applicant can allege that Hanama not only uses the term neta but clearly intends to house only fish material and not rice. 

As stated in the final office action, the USPTO translator indicated that the term “sushi seed” does in fact mean sushi material. As shown in appendix A as provided by the applicant, Nigiri=the sushi(neta +shari). Therefore, the term “sushi” would be apparent to one of ordinary skill in the art to mean both the neta(fish) and the shari(rice). There is nothing clear in the reference that indicates that rice would be excluded. The mere mention of tuna only indicates that fish is to be included, not that rice is to be excluded.
The applicant’s declaration is convincing in showing that it is unexpected to store sushi fish and rice together in a humidified refrigerated storage unit without the rice being too soggy. However, until the applicant can establish that Hanawa does not in fact teach rice in the refrigerated sushi product, the prior art rejection stands. 

/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791